Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-28 are pending. Claims 6-28 have been withdrawn as drawn to non-elected inventions. Claims 1-6 have been examined.
Election/Restriction
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 01/21/2021 is acknowledged.  The traversal is on the ground(s) that all the groups share significant common features with the claims of Group I, thus there is no undue burden on the Examiner.  This is not found persuasive because the groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under Rule 13.2, they lack the same or corresponding special technical feature since the common technical feature taught in the groups is not a technical feature as it does not make a contribution over the prior art in view of the teachings of Itoh et al. (US 2013/0011932), as described below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application, Serial No. 16/079,298 (PGPub: US2019/0056390) was filed 08/23/2018. This application is a 371 of PCT/JP2017/006728 filed 02/23/2017. This application claims foreign priority to foreign application Japan 2016-033463 filed 02/24/2016.

Information Disclosure Statements
The Information Disclosure Statements filed 08/23/2018, 10/29/2018, 07/10/2019 and 06/23/2019 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,885,707. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 9,885, 707 recites an immunochromatographic test strip, comprising: (1) a membrane comprising a porous body, which comprises a sample-supply portion and a spreading portion, wherein the sample-supply portion is upstream from the spreading portion, wherein the sample-supply portion contains hexadimethrine bromide, wherein a conjugate of an anti-analyte antibody labeled with colloidal gold is retained in a dissoluble manner in a conjugate-retaining part of the spreading portion, and an antibody is immobilized in a detecting part of the spreading portion, which is from the conjugate-retaining part, wherein the sample-supply portion is a sample pad, and wherein the conjugate-retaining part is a conjugate pad; (2) a buffer solution component in a dry state, wherein the buffer solution component is contained on the porous body upstream from the conjugate-retaining part so as to be able to contact with the hexadimethrine bromide .

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14of U.S. Patent No. 9,880,164. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 9,880,164 recites an immunochromatographic test strip, comprising: (1) a membrane comprising a porous body, which comprises a sample-supply portion and a spreading portion, wherein the sample-supply portion is upstream from the spreading portion, wherein the sample-supply portion contains hexadimethrine bromide, and wherein a conjugate of an anti-analyte antibody labeled with colloidal gold is retained in a dissoluble manner in a conjugate-retaining part of the spreading portion, and an antibody is immobilized in a detecting part of the spreading portion, which is downstream relative to the conjugate-retaining part, wherein the sample-supply portion is a sample pad, wherein the conjugate-retaining part is a conjugate pad; and (2) a Tris buffer solution component in a dry state, wherein the buffer solution component is contained on the porous body and upstream from the conjugate-retaining part so as to be able to contact with the hexadimethrine bromide provided through the sample-supply portion.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/085305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/085305 recites a detection method of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the conjugate-retaining part" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim because no conjugate-retaining part has previously been mentioned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2013/0011932, Pub Date: 01/10/2013, hereinafter “Itoh”) in view of Anderson et al. (US 2004/0241752, Pub Date: 12/02/2004, hereinafter “Anderson”).
Regarding claims 1-4, Itoh teaches throughout the publication a detection method using immunochromatography (abstract and see Figure 1), comprising steps (A) to (C): (A) supplying a sample possibly containing an analyte and a substance similar to the analyte to a sample-supplying portion of the following test strip (sample introduction pad 1; paragraph 0046); the test strip comprising a membrane consisting of a porous body equipped with at least the sample-supplying portion, a spreading portion, and a detecting portion (see Figure 1, backing 6 comprising sample pad 1, labeled material retained part 2, medium 3, detection part 4), wherein a conjugate containing a first antibody labeled with a labeling substance is retained in a part of the spreading portion in a dissoluble manner (paragraph 0047), and the detecting portion in which a second antibody is immobilized is provided in a part of the spreading portion on the downstream side relative to the conjugate-retaining part (paragraph 0048), and wherein any one of the first antibody and the second antibody are monoclonal antibodies for the desired analyte (paragraphs 0047-0051); (B) bringing the analyte in the sample into contact with the conjugate in the presence of a buffer solution of pH 5.0 to pH 6.7 (paragraph 0027, citrate buffer having the claimed pH); and (C) detecting a complex of the analyte in the sample and the conjugate in the detecting portion (paragraphs 0057-0058). 	
While Itoh teaches that monoclonal antibodies are utilized for the first and second antibodies, the reference fails to specifically teach wherein any one of the first and second antibody is an anti-analyte antibody and the other is an antibody binding to the analyte and Anderson teaches throughout the publication systems for detecting analytes such as fetal fibronectin (paragraphs 0014-0016). More specifically, Anderson teaches that the lateral flow assay can incorporate conjugates such as anti-fibronectin antibody and anti-oncofetal fibronectin antibody (see paragraphs 0059, 0128 and 0326) in order to detect analytes in order to diagnose or adverse predict pregnancy conditions (paragraph 0122).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Itoh, fibronectin and anti-oncofetal fibronectin antibodies for the detection of fetal fibronectin as taught by Anderson because it would have been desirable to expand the detection range of the pregnancy related diagnostic of Itoh (Itoh, paragraph 0042), to also have capabilities for determining adverse pregnancy conditions that could put both the mother and baby in danger (Anderson, paragraph 0122).
Regarding claim 5, Itoh in view of Anderson teach the method wherein a concentration of the buffer solution is 20 mmol/L to 80 mmol/L (Itoh, paragraph 0035). 
Regarding claim 6, Itoh in view of Anderson teach the method wherein the labeling substance is colloidal gold (paragraph 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/             Primary Examiner, Art Unit 1641